1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     KEVIN ROHN GILL,                                    Case No. 3:14-cv-00628-MMD-WGC

10                                   Petitioner,                          ORDER
             v.
11
      ISIDRO BACA, et al.,
12
                                 Respondents.
13

14          The Court previously denied Petitioner’s motion to stay case, granted Petitioner’s

15   motion to dismiss, and entered final judgment. (ECF Nos. 64, 65.) Petitioner has filed

16   another motion for stay and abeyance (ECF No. 66) and motion to dismiss (ECF No. 67).1

17   The motions are moot because the Court already has dismissed the action. However,

18   Petitioner has opened another action, Gill v. Baca, 3:18-cv-00180-MMD-CBC (“Gill II”).

19   Petitioner might have intended to file these motions in Gill II, but he put the case number

20   of this action on the front. The Court will deny the motions in this action. In a separate

21   order filed in Gill II, the Court will give Petitioner the opportunity to file the motions in Gill

22   II, along with a habeas corpus petition that is on the correct form.

23          It is therefore ordered that Petitioner’s motion for stay and abeyance (ECF No. 66)

24   is denied as moot.

25          It is further ordered that Petitioner’s motion to dismiss (ECF No. 67) is likewise

26   denied as moot.

27   ///
28          1The   two motions are on the same document but are docketed separately.
1    DATED THIS 3rd day of October 2018.

2

3                                          MIRANDA M. DU
                                           UNITED STATES DISTRICT JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      2
